Powell, J.
It seems to be difficult for the courts to teach Plummer that the way of the transgressor is hard. This is the third time he has been convicted and has appealed to this court; and each time it has been “something concerning a little liquor.” His untoward skepticism as to the efficiency of the prohibition law has been costly to him; for each of the previous convictions against him has been sustained; and so now is the one- at bar.
The middleman in an illegal sale of intoxicating liquor, to be free from criminal responsibility, must act solely as agent for the buyer. If he delivers the liquor and receives the money from the purchaser, he is prima facie a violator of the law; and if he would escape criminal responsibility, he must satisfy the jury that he did not induce the transaction, that he had no profit in it, that he was not an agent of the seller, and that he acted solely as agent for the purchaser. Judgment affirmed.